ACCEPTED
                                                                                                      03-15-00476-CR
                                                                                                              7670706
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 11/3/2015 8:37:37 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                        CAUSE NO. 03-15-00476-CR
   IN THE COURT OF APPEALS, THIRD SUPREME JUDICIAL DISTRICT
                           _____________________
                                                                     FILED IN
                        In Re JOSE LUIS AGUIRRE              3rd COURT OF APPEALS
                                  Appellant                      AUSTIN, TEXAS
                            ____________________             11/3/2015 8:37:37 PM
                                                               JEFFREY
   Cause No. D-1-DC-02-0302388, Travis County, Texas, 403rd Judicial      D. KYLE
                                                                     District,
                    Honorable Brenda Kennedy, presiding               Clerk
                            ____________________
    APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
COMES NOW, JOSE LUIS AGUIRRE, appellant, pursuant to U.S.Const., Amends.

5 & 14, Tex.Const., Art. I, Secs. 13 & 19, and T.R.A.P., not limited to Rules 4.1, 10.5,

38.6 and 38.9, and moves the Court to extend the time for filing appellant’s brief

SIXTY (60) days to December 8, 2015, and shows:

                           I. PROCEDURAL HISTORY.
       On June 6, 2005, appellant, on pleas of not guilty, was convicted by jury of

capital murder.

       On or about September 11, 2013, he filed a Request For Appointment of Counsel

Pursuant to Texas Code Criminal Procedure Art. 64. On September 134, 2014, he filed

a writ of mandamus with this Court. On November 4, 2014, the trial court appointed

counsel.

       Defendant’s Motion For Forensic DNA Testing was filed March 25, 2015. A

State’s Memorandum In Opposition to same was filed May 26, 2015. Defendant filed a

Motion for Discovery and Inspection on June 22, 2015. On July 2, 2015, without hear-

ing, the trial court denied Defendant’s Motion For Forensic DNA Testing, entering find-

ings of fact and conclusions of law. Defendant filed Defendant’s Objections To Court’s

Order And Motion to Vacate Said Order, along with extensive exhibits, on July 23, 2015.
[aguirre-m-brf-ext/p1of3]
The trial court denied it on or about August 2, 2015.

       Notice of Appeal was filed on July 30, 2015. The clerk’s record was filed on or

about August 31, 2015, supplemental clerk’s record on September 1, 2015 and September

9, 2015. The undersigned counsel filed a Motion to Withdraw As Counsel And

Defendant’s Motion To Appoint Counsel For Appeal on August 3, 2015, and the Court

granted.

       However, on September 4, 2015, the trial court purported to withdraw that order

and “reappoint[ed ]” counsel “to continue representation in this case in the current post-

trial proceedings and any appeal thereof.” Court’s Motion Withdrawing Order Allowing

Counsel to Withdraw. Counsel did not learn that the court had entered such order until

September 8, 2015.

                         II. NO PREVIOUS EXTENSIONS.
       Appellant has had no extensions to file his brief.

                              III. TIME OF MOTION.
       The brief was due October 9, 2015. The Court informed him of that on October

28, 2015, requesting a reply by November 9, 2015.

                   IV. REASONS FOR EXTENSION OF TIME.
       Appellant requests an extension based on the following:

1. Counsel is a solo practitioner without support staff except telephone messaging.

2. On September 21, 2015, counsel received a letter notifying the curt reporter about late
record and requesting tender of same by October 1, 2015. The court reporter sent a letter
in reply stating there was no reporter’s record. A copy of this was not provided to
Appellant’s counsel and he not otherwise know of it. The first he learned of it was
when he received the October 28, 2015, letter notifying of late brief. He did not
realize that the brief was due on October 9, 2015, nor that it was late until he received the
October 28, 2015, letter.


[aguirre-m-brf-ext/p2of3]
3. During the last 30 days, counsel is representing/has represented some 46 clients, with
some 73 cases (approximately 41/68 appointed/retained) and disposed of some 10 (10/
12). He is set for jury trial on November 30, 2015, right after Thanksgiving, on a case
(State v. Onkst) that has had 2 prior continuances and the court has stated no further
extensions will be allowed. There have been extensive pretrial motions and hearing and
are literally thousands of pages of documentary evidence as well as up to 20 witnesses.

4. Counsel does not have sufficient time to complete the brief, as well as attend to all
previously scheduled cases and obligations. by its due date November 9, 2015. He
reasonably he may be able to complete it by December 8, 2015.

5. Thus, counsel asks this Honorable Court to extend the time for filing his brief of
SIXTY (60) days to December 8, 2015, so that appellant will be given a full and
meaningful appeal and accorded due process and due course of law, his right to appeal
and effective assistance of counsel.

WHEREFORE, appellant prays this Court grant this motion and extend the time for filing

his brief for SIXTY (60) days to December 8, 2015.
                                           RESPECTFULLY SUBMITTED,
                                                   /s/ Christopher P. Morgan
                                           Christopher P. Morgan
                                           State Bar No. 14435325
                                           3009 N. IH 35
                                           Austin, Texas 78722
                                           (512) 472-9717 // FAX: 472-9798
                                           ATTORNEY FOR APPELLANT

CERTIFICATE OF SERVICE: I, Christopher P. Morgan, hereby certify a true copy of
the foregoing Motion has been served on the Office of the District Attorney for Travis
County, Texas on November 4, 2015, by mail to P.O. Box 1748, Austin, Texas 78767.
                                                   /s/ Christopher P. Morgan
                                            Christopher P. Morgan
[aguirre-m-brf-ext/p3of3]